Citation Nr: 0606755	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for substance abuse.  

3.  Entitlement to service connection for a low back 
condition, including degenerative osteoarthritis, to include 
as secondary to a service connected left knee condition.  

4.  Entitlement to service connection for a right ankle 
condition, to include as secondary to a service connected 
left knee condition.  

5.  Entitlement to an increased (compensable) evaluation for 
a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971 with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995 and September 1996 rating 
decisions issued by the Department of Veterans Affairs (VA) 
New York, New York Regional Office (RO).  The September 1995 
rating decision denied service connection for a low back 
condition, denied an increased evaluation of the left knee 
condition, and found that new and material evidence had not 
been submitted sufficient to reopen the claim for service 
connection for PTSD.  The September 1996 rating decision 
denied service connection for substance abuse and a right 
ankle condition.  

In May 1996 the veteran and his wife testified before a 
hearing officer at the RO.  In December 1996 the veteran 
testified before a hearing officer at the RO.  Transcripts of 
both hearings are of record.  At the December 1996 hearing 
the veteran raised a claim for a non-service connected 
pension.  That claim has not been adjudicated by the RO and 
is referred to the RO for appropriate action.  In addition, 
it is unclear from the record whether or not the veteran is 
raising a claim for service connection for a right knee 
condition.  This matter is referred to the RO for appropriate 
action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The record reflects that the veteran was scheduled to testify 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing) in August 2004, May 2005, and August 2005, but that 
he failed to report for any of these hearings.  The hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat, his 
claimed stressors are not combat related, and there is no 
credible evidence in support of the claimed in-service 
stressors.  

2.  Substance abuse is not secondary to or a symptom of a 
service connected disability.  

3.  The veteran's low back condition was first demonstrated 
years after service and there is no competent evidence that 
the veteran's low back condition is the result of disease or 
injury in service, or was proximately cause or aggravated by 
his service-connected left knee disability.

4.  There is no competent evidence that the veteran's right 
ankle condition is the condition is the result of disease or 
injury in service, or was proximately cause or aggravated by 
his service-connected left knee disability.

5.  The veteran failed to report for a VA examination 
necessary to evaluate the current disability of the left knee 
and he has not alleged, nor shown, good cause for this 
failure to report.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was not incurred in 
or the result of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  The claim of entitlement to service connection for 
substance abuse has no legal merit.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

3.  The veteran's low back condition was not incurred in or 
aggravated by active service and was not the result of, or 
aggravated by, his left knee disability nor can degenerative 
osteoarthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310.

4.  The veteran's right ankle condition was not incurred in 
or aggravated by active service and was not the result of, or 
aggravated by, his left knee disability.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.310.  

5.  The claim of entitlement to an increased (compensable) 
evaluation of the veteran's left knee disability is denied as 
a matter of law.  38 C.F.R. § 3.655(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran VCAA letters in May and September 
2003 which informed him of what information and evidence was 
necessary to grant his claims for service connection and an 
increased evaluation.  

The May and September 2003 VCAA letters also satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
from other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2003 
VCAA letter asked the veteran to send copies of any private 
treatment records and service personnel records he had in his 
possession.  This letter informed him where and when to send 
this evidence pertinent to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudications.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records, service personnel records, 
social security records, and VA and private treatment records 
have been associated with the claims file.  

The veteran was afforded VA examinations to evaluate PTSD and 
his right ankle in June 1995.  The record reflects that the 
veteran failed to report for a VA joints and spine 
examination in June 2003.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in gathering of the evidence necessary to establish allowance 
of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 264 
(1991).  VA's duty to assist is not always a one-way street, 
nor is it a blind alley; thus, if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  A claimant's duty to cooperate with VA's efforts 
to develop the claim include reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

In the September 1995 rating decision, the RO construed the 
veteran's claim as an application to reopen on the basis of 
new and material evidence.  The Board has recharacterized the 
claim as entitlement to service connection because the 
January 1995 RO decision denying service connection for PTSD 
was not final.  In this regard, the record reflects that the 
veteran submitted a request to reopen his claim for service 
connection and submitted new evidence in March 1995.  The 
Board finds that this communication expresses disagreement 
with the January 1995 rating decision and the veteran thereby 
initiated his appeal.  38 C.F.R. § 20.302 (2005).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. 
§ 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

At a June 1995 VA examination the veteran stated that he was 
an ammunition supply sergeant in Vietnam and that he "saw 
his life pass by" when he "was looking down the barrel of a 
rifle for a few minutes from a sergeant who went bananas, and 
hit and blew away a friend of the veteran's."  At the May 
1996 RO hearing he reported constant fear for his life while 
transporting ammunition because of the potential for enemy 
fire.  He also reiterated the shooting by a fellow sergeant 
and having his rifle pointed at him.  

The veteran in this case has satisfied the first two elements 
of a successful service connection claim.  VA outpatient 
treatment records from January 1994 to March 2002, a June 
1995 VA examination, a March 1995 letter from his private 
psychiatrist, and a January 1996 letter from a VA PTSD clinic 
social worker all include diagnoses of PTSD.  

The March 1995 and January 1996 letters, the June 1995 VA 
examination, and an August 1996 VA hospital report 
specifically linked PTSD to the veteran's service in Vietnam.  
Despite satisfaction of the first two elements of the claim, 
there is no credible supporting evidence that the in-service 
stressors occurred.  

Although the veteran testified at the December 1996 RO 
hearing that he had seen combat, the evidence of record does 
not reflect that he engaged in combat with the enemy.  His DD 
214 reflects that he served in Vietnam from September 1970 to 
March 1971 and was awarded the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 
1 O/S bar.  His service personnel records indicate that his 
military occupational specialty (MOS) was supply sergeant.  
There is no indication in the service personnel records that 
the veteran engaged in combat.  

In this case, the veteran's awards and MOS do not support the 
conclusion that he personally engaged in combat with the 
enemy and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  More significantly the reported stressors did not 
involve combat.  While the veteran reported fear of coming 
under fire, he reported no stressor related to actually being 
under fire or firing at an enemy force.  

Consequently, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran's lay testimony, 
while deemed credible, is insufficient to establish service 
connection.  See Cohen at 147.  The veteran has not responded 
to letters asking for more specific information or appeared 
for hearings.  Thus, the current record does not contain 
specific information that would permit VA to attempt to 
obtain credible supporting evidence of the claimed stressors.

There is no evidence in the veteran's service personnel file 
corroborating his claimed stressor of the incident with his 
fellow sergeant.  The veteran has not submitted any evidence 
corroborating this stressor.  The September 2003 VCAA letter 
included a PTSD Questionnaire to allow the veteran to 
elaborate on incidents in service which he felt contributed 
to his condition, but the veteran failed to return this 
questionnaire.  

In the absence of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The claim of entitlement to service 
connection for PTSD is therefore denied.  

III.  Substance Abuse

The veteran initially made a claim for service connection for 
substance abuse at his May 1996 RO hearing, when he stated 
that drugs helped him cope with the day to day life in 
Vietnam.  At his December 1996 RO hearing the veteran 
reported that he used marijuana and cocaine in Vietnam and 
that he started drinking after separation from service to 
deal with stress, almost lost a job because of his alcohol 
problem, and then went into treatment for alcohol abuse.  He 
stated that he had not used drugs or alcohol for the previous 
seven years.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability as secondary to a service 
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a service 
connected disability.  Allen at 1381.  Under 38 U.S.C.A. 
§ 1110, "no compensation shall be paid if the disability is 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs."  38 U.S.C.A. § 1110.  

The only disability for which the veteran is service 
connected is his left knee disability.  There is no evidence 
or suggestion that the veteran began using alcohol and drugs 
as a result of his left knee condition.  Rather, he testified 
that he began using drugs to cope with day to day life in 
Vietnam and that he began drinking to handle stress after 
returning home.  The veteran's claim for service connection 
for substance abuse is therefore precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that 
in cases where the law and not the evidence is dispositive, a 
claim for VA benefits should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  Accordingly, service 
connection for substance abuse is denied.  

IV.  Low Back Condition

Service medical records reflect that the veteran complained 
of back pain in December 1969 after falling on ice.  The 
diagnosis was a soft tissue injury.  In September 1970 the 
veteran was seen for a possibly sprained back after lifting a 
heavy trash can.  There was some muscle spasm and range of 
motion was good except for bending down. The veteran was 
advised to avoid physical training or strenuous exercise for 
three days.  Separation examination in March 1971 indicated a 
normal spine.  

The record reflects that the veteran was involved in a motor 
vehicle accident in December 1983.  A December 1983 discharge 
summary from the Hospital of the Albert Einstein College of 
Medicine included a discharge diagnosis of musculoskeletal 
back pain secondary to motor vehicle accident.  A July 1984 
discharge summary from St. Luke's hospital indicated 
treatment for low back pain and noted the injury to the back 
in the 1983 accident.  

An October 1984 treatment report indicated that the veteran 
had severe pain in the low back since the 1983 accident, and 
gave a diagnosis of low back syndrome, post trauma.  A 
December 1985 letter from Dr. S. gave a diagnosis of 
contusion to the back and he stated that this injury was 
causally related to the December 1983 accident.  A March 1986 
X-ray revealed degenerative osteoarthritic change in the 
lumbar spine.  

VA outpatient treatment records from January 1994 to February 
1996 include complaints of and treatment for low back pain, 
with the most recent complaint in September 1995.  

At the May 1996 RO hearing the veteran testified that he had 
back problems but did not know how to explain it, and 
suggested his back may have been injured jumping as a 
paratrooper in service.  

VA outpatient treatment reports from January 1996 to March 
2002 do not include any complaints of or treatment for low 
back pain, although the August 1996 VA hospitalization 
related to the veteran's PTSD did note a painful back.  

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case, degenerative osteoarthritic 
changes were not found until the March 1986 X-ray.  
Degenerative arthritis, or arthritis, is present to a degree 
of 10 percent only if there is X-ray evidence of that 
condition.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There 
are no records of treatment for the low back prior to 
December 1983.  Because it has not been shown that 
osteoarthritis became manifested to a degree of at least 10 
percent within the year immediately following discharge, the 
Board cannot entertain a potential grant of service 
connection on a presumptive basis.  

While the veteran clearly has an injury to his back in 
service, is no competent medical evidence of a nexus between 
a current back condition and service.  

The only medical opinion of record regarding an etiology of 
the veteran's low back condition is from Dr. S., who opined 
that a contusion to the veteran's back was causally related 
to his 1983 accident.  This opinion is consistent with the 
fact that there are no records for complaints of or treatment 
for the low back from separation from service until following 
the accident in 1983.  

While the veteran suggested at the May 1996 RO hearing that 
he may have injured his back jumping as a paratrooper, he 
would not be competent to express an opinion as to medical 
causation of a low back condition, as he has not claimed, nor 
shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, in the absence of a nexus between a current low back 
condition and service the direct service connection claim 
must fail.  

In his March 1995 claim the veteran asserted his low back 
condition was secondary to his right knee condition.  Because 
the veteran was not service connected for a right knee 
condition, but was service connected for a left knee 
condition, the RO construed this claim as one of service 
connection for the low back condition as secondary to the 
left knee condition.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

There is no medical evidence or opinion of record suggesting 
that the veteran's low back condition is related to the left 
knee.  While, in his claim, the veteran himself made this 
assertion, as a layperson he would not be competent to 
express an opinion as to medical causation a low back 
condition.  Espiritu.

In the absence of any competent evidence that a low back 
condition is proximately due to or the result of a service 
connected left knee condition, the claim must be denied.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

V.  Right Ankle Condition

At his May 1996 RO hearing, the veteran raised a claim for 
service connection for his right ankle as secondary to his 
service connected left knee disability.  

The veteran's right ankle was evaluated during a June 1995 VA 
examination.  The veteran complained that his ankle was 
always swollen and painful and the examiner found four small, 
well-healed arthroscopy scars, minimal swelling, no 
deformity, and plantar flexion to 35 degrees and dorsiflexion 
to 0 degrees.  X-ray revealed osteochondritis dissecans at 
the upper surface of the talus.  

At his December 1996 RO hearing the veteran testified that he 
began having problems with his right ankle in December 1980.  
He reported breaking his right ankle in 1983.  

The veteran submitted a May 1990 hospital report of an 
arthroscopy of the right ankle.  The postoperative diagnosis 
was fracture of the right distal fibula with osteochondral 
talar fragment.  VA outpatient treatment records from January 
1994 to February 1996 include complaints regarding and 
treatment for the right ankle, the most recent being in 
February 1996.  During an April 1995 treatment report the 
veteran stated that he fractured his right ankle 12 years 
earlier.  

Service connection for the right ankle condition cannot be 
established on a direct basis as there is no evidence of, nor 
has the veteran alleged, an injury to the right ankle in 
service.  Rather, the veteran's theory of entitlement is 
based entirely on a claim of secondary service connection.  

There is no medical evidence or opinion of record suggesting 
that the right ankle condition is related to the left knee.  
While the veteran himself made this assertion, as a layperson 
he would not be competent to express an opinion as to medical 
causation of a right ankle condition.  Espiritu.

In the absence of any competent evidence that a right ankle 
condition is proximately due to or the result of a service 
connected left knee condition, the claim must be denied.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


VI.  Increased Evaluation for Left Knee Disability

A June 1971 rating decision granted service connection for 
residuals of a left knee injury with a noncompensable 
evaluation.  In March 1995 the veteran made a claim for an 
increased rating of his right knee condition, however, 
because the veteran's left knee, and not his right knee, was 
service connected, the RO construed this as a claim for an 
increased rating of the service connected left knee 
condition.  The veteran submitted VA outpatient treatment 
reports from January 1994 to May 1995 which included a 
complaint of pain in the knees, but no specific findings.  

In June 1995 the veteran was afforded a VA examination, in 
which his right knee was evaluated, but the veteran made no 
complaints regarding, nor did the examiner comment on, the 
left knee.  

At his May 1996 hearing the veteran reported the left leg 
occasionally giving out and swelling.  

A June 1996 radiology report revealed a normal left knee.  VA 
outpatient treatment reports from January 1996 to March 2002 
did not include findings regarding the left knee.  The 
veteran failed to report for a VA examination to evaluate his 
left knee in June 2003.  

VA regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2005).  

Notice letters sent to a veteran that are not returned by the 
United States Postal Service as undeliverable are presumed to 
have been received by him.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity applies to notices mailed by VA).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q).  
 
The presumption of regularity that attends the administrative 
functions of the Government, which is applicable to VA 
processes, can only be rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999).  

The May 2003 VCAA letter informed the veteran that the RO 
would be scheduling a VA examination to evaluate his left 
knee condition, right ankle condition, and back condition.  
The record reflects that the veteran failed to report for 
this examination in June 2003.  The July 2003 supplemental 
statement of the case (SSOC) and September 2003 VCAA letter 
reflected that the veteran failed to report to this VA 
examination.  The May 2004 SSOC also reflected this failure 
to report, included the language of 38 C.F.R. § 3.655 in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section, and informed the veteran that the RO had not 
received a request to reschedule that examination.  The 
veteran has not alleged that he failed to receive notice of 
the examination.

Neither the VCAA letters nor the SSOCs were returned as 
undeliverable by the U.S. Postal Service.  The record shows 
that the presumption of regularity in the administrative 
process has not been rebutted, and, thus, it is presumed that 
the veteran received notice of the VA examination and his 
failure to report, and there has been no allegation that the 
veteran did not receive such notice.  

The inclusion of the language of 38 C.F.R. § 3.655(b) in the 
May 2004 SSOC made it clear to the veteran that his failure 
to report for the medical examination without good cause 
would result in denial of his claim.  The language in this 
regulatory provision leaves no authority for the RO or the 
Board to review the issue on appeal on the basis of whatever 
evidence is of record where the claimant does not show "good 
cause" for his failure to report for a scheduled 
examination.  Rather, it compels the RO and the Board to deny 
the claim strictly on the basis of the failure to report for 
a scheduled VA examination without good cause.  

VA has informed the veteran of his failure to report for the 
June 2003 VA examination in multiple communications with no 
response.  In addition, the Board notes that the veteran has 
failed to report for three Travel Board hearings since August 
2004.  In addition, the January 2006 written brief 
presentation indicates that the veteran had missed three 
years of VA appointments.  Therefore, the Board finds that 
additional efforts to schedule a VA examination would be 
futile.  

Given the presumption of regularity, and the fact that the 
veteran has not contacted VA to explain the reason for his 
failure to report for the June 2003 VA examination, the Board 
finds that the veteran's claim for an increased (compensable) 
evaluation for his left knee disability must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.    

Entitlement to service connection for substance abuse is 
denied.  

Entitlement to service connection for a low back condition, 
to include as secondary to a service connected left knee 
condition, is denied.  

Entitlement to service connection for a right ankle 
condition, to include as secondary to a service connected 
left knee condition, is denied.  

Entitlement to an increased (compensable) evaluation for a 
left knee condition is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


